DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3; 2; and 4, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 6; and 7, respectively, of U.S. Patent No. 7,711,282. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1; 6; and 7 of U.S. Patent No. 7,711,282 contain or make obvious the limitations contained in claims 1 and 3; 2; and 4, 5 and 6, respectively.

Claims 1 and 3; 2; and 4, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14; 15; and 17, respectively, of U.S. Patent No. 8,041,248. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14; 15; and 17 of U.S. Patent No. 8,041,248 contain or make obvious the limitations contained in claims 1 and 3; 2; and 4, 5 and 6, respectively.

Claims 1 and 3; 2; and 4, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11; 13; and 14, respectively, of U.S. Patent No. 8,249,482. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11; 13; and 14 of U.S. Patent No. 8,249,482 contain or make obvious the limitations contained in claims 1 and 3; 2; and 4, 5 and 6, respectively.

Claims 1, 2 and 3; and 4, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; and 5, respectively, of U.S. Patent No. 8,483,588. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1; and 5 of U.S. Patent No. 8,483,588 contain or make obvious the limitations contained in claims 1, 2 and 3; and 4, 5 and 6, respectively.

Claims 1 and 3; and 4, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; and 4, respectively, of U.S. Patent No. 8,768,197. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1; and 4 of U.S. Patent No. 8,768,197 contain or make obvious the limitations contained in claims 1 and 3; and 4, 5 and 6, respectively.

Claims 1 and 3; 2; and 4, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 4; and 5, respectively, of U.S. Patent No. 9,317,000. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1; 4; and 5 of U.S. Patent No. 9,317,000 contain or make obvious the limitations contained in claims 1 and 3; 2; and 4, 5 and 6, respectively.

Claims 1 and 3; and 4, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; and 12, respectively, of U.S. Patent No. 9,709,949. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1; and 12 of U.S. Patent No. 9,709,949 contain or make obvious the limitations contained in claims 1 and 3; and 4, 5 and 6, respectively.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,082,763. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,082,763 contains or makes obvious the limitations contained in claims 1-6.

Claims 1 and 3; and 4, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; and 2, respectively, of U.S. Patent No. 10,481,550. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1; and 2 of U.S. Patent No. 10,481,550 contain or make obvious the limitations contained in claims 1 and 3; and 4, 5 and 6, respectively.

Claims 1, 2 and 3; and 4, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; and 8, respectively, of U.S. Patent No. 10,838,350. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1; and 8 of U.S. Patent No. 10,838,350 contain or make obvious the limitations contained in claims 1, 2 and 3; and 4, 5 and 6, respectively.

Claims 1, 2 and 3; 4; 5; and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 2; 3; and 4, respectively, of U.S. Patent No. 11,237,514. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1; 2; 3; and 4 of U.S. Patent No. 11,237,514 contain or make obvious the limitations contained in claims 1, 2 and 3; 4; 5; and 6, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 3-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nomura (US 6,944,415).
Nomura (…415) disclose a cartridge 47(K, C, M, Y) for use with a frame (70) mounted in or dismounted from a body frame of an image forming apparatus (figures 1 and 6), the cartridge being mounted in or dismounted from the frame (col. 11, line 58 – col. 12, line 28; and figures 3 and 5), the cartridge comprising: a first electrode being electrically connected to a second electrode of the body frame via a third electrode of the frame (col. 10, lines 65 – col. 11, line 14; and col. 11, lines 42-50) [see Applicant’s claim 1].  The cartridge, wherein the frame is mounted in or dismounted from the body frame in a state where the cartridge is mounted in the frame (figures 1 and 6) [see Applicant’s claim 3].    The cartridge wherein the cartridge includes a cartridge case for storing toner (col. 9, lines 26-40) [see Applicant’s claim 4].  The cartridge further comprising: a developing roller (49(K, C, M, Y)) being rotatably supported by the cartridge case (figure 1) [see Applicant’s claim 5].  The cartridge wherein the first electrode is electrically connected to the developing roller (col. 11, lines 3-6; and col. 12, lines 45-49) [see Applicant’s claim 6].  

Inquiry
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA L BRASE whose telephone number is (571)272-2131. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        September 20, 2022